Citation Nr: 0813525	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  06-10 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for residuals of 
concussions.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1948 to 
December 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, that denied the above claim.

Pursuant to 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 
20.900(c) (2007), the Board has granted a motion for 
advancement on the docket in this case.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service medical records show that the veteran sustained two 
head injuries in service, in July 1949 and December 1953, 
which resulted in loss of consciousness and concussions.  
Post-service private treatment records reveal that the 
veteran was diagnosed as having hydrocephalus in February 
2002 following magnetic resonance imaging.  

The veteran his representative have argued that another VA 
examination should be afforded to the veteran as the examiner 
who conducted the August 2004 examination was not 
knowledgeable in hydrocephalus causes and only noted one of 
the two concussions indicated in the veteran's service 
medical records during the examination.  In addition, the 
veteran's private treating physician, Dr. H.R., submitted an 
opinion that the veteran's hydrocephalus may have resulted 
from the past inservice head trauma.  

The Board agrees that the veteran should be afforded a VA 
examination to obtain a medical opinion as to whether his 
current hydrocephalus is related to his inservice head 
injuries.  Such an opinion is necessary for a determination 
on the merits of the claim.  See 38 C.F.R. § 3.159 (c)(4); 38 
U.S.C.A. § 5103A(d).

On January 9, 2008, the veteran was scheduled for a hearing 
before a traveling Member of the Board.  On that day, the RO 
received a written request from the veteran to reschedule the 
hearing as the veteran's wife was ill and could not bring the 
veteran to the hearing.  The veteran also requested that the 
hearing be held in Tucson if possible because he stood a 
"better chance getting there".  He reported that he was in 
a wheelchair, had lost the use of his legs and was very weak.  
Given the veteran's age and his representative's recent 
argument requesting another examination, the Board will 
remand for that examination.  However, given the veteran's 
statement submitted in connection with the January 2008 
hearing, he should be contacted and asked to clarify whether 
he still wants a hearing.  He should be notified of the 
possible locations for a hearing and types of hearings 
available.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and ask that he 
clarify his request regarding a hearing.  
He should be notified of the possible 
locations and types of hearings 
available.  Thereafter, the RO should 
take appropriate expedited action to 
afford the appellant the hearing 
requested. 

2.  After completion of the foregoing, 
schedule the veteran for an appropriate 
VA examination for his residuals of 
concussions.  The claims file must be 
made available to the examiner for review 
prior to the examination.  All necessary 
tests should be conducted and the 
examiner should review the results of any 
testing prior to completion of the 
report.

Based on the examination and review of 
the record, the examiner is requested to 
provide an opinion as to the diagnosis, 
date of onset, and etiology of any 
residuals of concussions, including 
hydrocephalus, found to be present.  The 
examiner should state whether it is at 
least as likely as not (i.e., whether 
there is at least a 50 percent 
probability) that any current residuals 
of concussions had its onset during 
active service or is related to any in-
service disease or injury.

A detailed rationale for any opinion 
expressed should be provided.

3.  Thereafter, readjudicate the claim on 
appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  If the decision 
with respect to the claim remains adverse 
to the appellant, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



